By the Court.
A faithful discharge of the duties of the office of county treasurer, within the condition of his official bond, required the payment over “ according to law ” of all moneys which came into the hands of the treasurer, during his term, belonging to the city or school district.
This duty is within the very letter of the bond, and in contemplation of law must be regarded as within its intent and meaning as understood by the parties at the time of its execution. The power of the legislature to modify the duties of the.officer during his term cannot be doubted, and the exercise of such power must have been within the contemplation of the parties at the time the bond was executed. “ According to law ” embraces statute law in force during the term of office, whether passed before or after the execution of the bond. King, Carey & Howe v. Nichols, 16 Ohio St. 80, approved and followed.

Judgment affirmed.